Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00427-CR

                                       Christian Israel FRANKLIN,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CR6244
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: December 1, 2021

DISMISSED

           In the clerk’s record for this appeal, the trial court’s certification states “this criminal case

is a plea-bargain case, and the defendant has NO right of appeal.” It also contains a written plea

bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           Under Rule 25.2, if the clerk’s record does not contain “a certification that shows the

defendant has the right of appeal,” this court must dismiss this appeal. Id. R. 25.2(d); see Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                  04-21-00427-CR


       On October 15, 2021, we notified Appellant that this appeal would be dismissed under

Rule 25.2(d) unless an amended trial court certification showing that Appellant has the right of

appeal was made part of the appellate record by November 15, 2021. See TEX. R. APP. P. 25.2(d),

37.1; see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110

S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, no response has been filed.

       Because no response has been filed that contains an amended trial court certification

showing that Appellant has the right of appeal, Rule 25.2(d) requires this court to dismiss this

appeal. See Dears, 154 S.W.3d at 613; Daniels, 110 S.W.3d at 176. Accordingly, this appeal is

dismissed.

                                                PER CURIAM

Do not publish




                                              -2-